Citation Nr: 1731216	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  10-14 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for a psychiatric disability, to include depression and posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to May 1972.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In October 2012 and July 2014, the Board remanded the case for additional development.

In April 2017, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

The issue of entitlement to service connection for a psychiatric disability is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  A January 1997 RO rating decision denied service connection for major depression and that denial was confirmed in a May 1997 RO rating decision.

2.  The Veteran did not perfect an appeal of the May 1997 RO decision.

3.  The evidence received since the May 1997 rating decision is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a psychiatric disorder, to include depression and PTSD.

4.  The Veteran does not have a current diagnosis of a lumbar spine disability.
CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a psychiatric disorder, to include depression and PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in January 2009 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  All identified and available treatment records have been secured, which includes VA examinations, and VA and private health records.

The Veteran has essentially asserted that the service medical records of record are incomplete.  In support of this assertion, he has stated that while he was on active duty, he underwent a psychiatric hospitalization, and the records of that hospitalization are not currently of record.  The Board recognizes that a service treatment record from the emergency room at Fort Polk, Louisiana, dated in January 1970 show that the Veteran was admitted for observation after complaining of psychiatric problems.

In January 2012, VA requested the Veteran's inpatient records from the United States Army Hospital, Fort Polk, Louisiana, from the Personnel Information Exchange System (PIES).  Later in January 2012, PIES responded that they had no further service records for the Veteran and that all service records pertaining to the Veteran had previously been furnished to the RO.  In December 2012, the United States Army Medical Department at Fort Polk, Louisiana, informed VA directly that they had no further information regarding the Veteran.  In January 2013, the RO informed the Veteran that VA was unable to obtain his inpatient records from the United States Army Hospital, Fort Polk, Louisiana, and the Veteran was informed of alternate sources of evidence that he could submit.  The Veteran did not respond to the January 2013 VA letter.

The Veteran has also asserted that he received psychiatric treatment in Puerto Rico in 1991.  In November 2012, VA sent the Veteran a letter requesting the Veteran complete a records release to authorize VA to obtain the records.  The Veteran was also informed that he could submit the records to VA himself.  The Veteran did not respond to the November 2012 VA request.

In light of the efforts made to obtain those records and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

The Board notes that the Veteran has not been scheduled for or provided with a VA examination for the claim of entitlement to service connection for degenerative joint disease of the lumbar spine.  However, the Board finds that an examination is not necessary to decide that claim due to a lack of credible lay or medical evidence of any lumbar spine disability in service or for decades thereafter.  In essence, there is no credible lay evidence of a continuity of symptomatology since service, nor is there competent evidence of record that links the claimed disability to service.  Therefore, a VA examination is not warranted for the claim for service connection for degenerative joint disease of the lumbar spine.

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

New and Material Evidence Claim

Service connection was denied for major depression in January 1997; this denial was confirmed in a May 1997 RO decision.  The RO noted that while the service treatment records showed that the Veteran was admitted to an emergency room for observations because of complaints of psychiatric problems, the service medical records did not contain a diagnosis of any specific psychiatric condition.  Additionally, the RO observed that while the Veteran had a current diagnosis of major depression, a review of the Veteran's treatment records was negative for a diagnosis of a psychiatric condition for many years after service.  

A claim based on a new theory of entitlement is not a new claim, but constitutes a claim to reopen the previously denied claim.  Ashford v. Brown, 10 Vet. App. 120 (1997).  A new theory of causation for service connection for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim but rather should be regarded as a claim to reopen the previously denied claim, and if the evidence supporting the Veteran's new theory of causation constitutes new and material evidence, then VA must reopen the Veteran's claim.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Robinson v. Peake, 21 Vet. App. 545 (2008); Bingham v. Principi, 18 Vet. App. 470 (2004).  

Previously, the Veteran's claim for service connection for major depression was denied on a direct basis.  At the April 2017 Board hearing, the Veteran claimed that he had PTSD secondary to in-service sexual trauma.  Specifically, the Veteran stated that while he was on active duty, he was given nighttime medication, after which he was molested.

The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  As the Veteran's April 2017 Board hearing testimony gives a possible nexus between a present diagnosis and the Veteran's active service, this evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for a psychiatric disorder, to include depression and PTSD, is reopened.  The Board additionally notes that treatment records recently associated with the claims file contain a diagnosis of PTSD, such as in a January 2010 VA treatment record.

Although the evidence discussed above is adequate for the limited purpose of reopening the claim, this does not necessarily make it sufficient to allow the grant of the benefits sought.  The Board finds that additional evidentiary development is required.  That will be discussed in the remand below.

Service Connection

Service connection may be granted for disability caused by disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a causal relationship between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2016); Cosman v. Principi, 3 Vet. App. 503 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Arthritis is among the chronic diseases listed in 38 C.F.R. § 3.309(a), and service connection for arthritis may be established based on a continuity of symptomatology.  Furthermore, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Veteran has asserted that while he was on active duty at Ft. Polk, he was held down for doctors to administer a needle to his lumbar spine.  He has also stated that he was sprayed with a water hose and knocked down to a concrete floor, such as in a June 2009 statement.

The service medical records and subsequent medical treatment records are negative for signs of or a diagnosis of a low back disability.

At the April 2017 Board hearing, the Veteran's accredited representative stated that testimony would not be offered on the claimed lumbar spine disability.  No allegations were made that there was a current lumbar spine disability, or that any current lumbar spine disability was related to service.

In this case, the evidence of record does not provide any medical basis for finding that the Veteran is currently diagnosed with a chronic low back disability.  The Board notes that the Veteran asserts that he received a low back injection and was additionally knocked down to a concrete floor while on active duty.  Even if the Board accepted that both of those claimed events happened, merely establishing treatment for symptoms while in service is not sufficient to grant service connection because there also has to be chronic residual disability resulting from that inservice condition or injury.  Chelte v. Brown, 10 Vet. App. 268 (1997).  Under applicable regulation, the term disability means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2015); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board finds that service connection for degenerative joint disease of the lumbar spine is not warranted.  A specific disability of the low back has not been identified at any point during the period on appeal by any competent evidence of record.  

Notably, at no point has the Veteran asserted that he has a currently diagnosed disability of the lower back.  None of the competent evidence of record demonstrates that the Veteran has a diagnosis of a low back disability.  Service connection may not be granted for symptoms unaccompanied by a diagnosed disability.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The record does not otherwise medically suggest that the Veteran has an underlying disability related to back pain for which service connection can be granted.  In the absence of a clear diagnosis of a current disability, or any abnormality which is attributable to some identifiable disease or injury during service, an award of service connection is not warranted.

The presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Because there was no actual disability diagnosed at any time since the claim was filed or contemporary to the filing of the claim, and there remains no current evidence of the claimed disability, no valid claim for service connection exists.  Based on that evidentiary posture, the Board finds that service connection cannot be awarded.

As the preponderance of the evidence is against the claim for service connection for degenerative joint disease of the lumbar spine, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

New and material evidence having been received, the claim of entitlement to service connection for a psychiatric disability, to include depression and PTSD, is reopened.  To this extent only, the appeal is granted.

Entitlement to service connection for a low back disability is denied.


REMAND

Having reopened the claim for service connection for a psychiatric disability, the Board finds that further development is required.  At the April 2017 Board hearing, the Veteran claimed that he had PTSD secondary to in-service sexual trauma.  Specifically, the Veteran stated that while he was on active duty, he was given nighttime medication, after which he was molested.

The VA's statutory duty to assist the Veteran includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When the medical evidence is incomplete, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The Veteran has not been provided a VA psychiatric examination.  Remand is required to provide the Veteran a VA examination, which adequately address the relationship, if any, between any psychiatric disability, to include PTSD and depression, and service.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a development letter or questionnaire regarding the claimed psychiatric disability, to include PTSD and depression.  Advise him of the need for credible supporting evidence for any claimed stressors that are not combat related, as it pertains to PTSD.  That should include notice that in-service personal assault may be corroborated by evidence from sources other than the service records.  All specific examples listed in 38 C.F.R. § 3.304(f)(5), as alternative sources of evidence for PTSD stressors based on in-service personal assault, must be included in the notification letter.

2.  Obtain all VA treatment medical records not already of record. 

3.  After obtaining appropriate authorization, obtain any private treatment records identified by the Veteran that are not already of record.

4.  After all available records have been associated with the claims file, schedule the Veteran for a VA examination to determine the etiology of any psychiatric disability, to include PTSD and depression.  The examiner must review the claims file and should note that review in the report.  All indicated tests and studies must be performed.  The examiner must provide a diagnosis for of every identified psychiatric disability.  The examiner must also take a full history from the Veteran.  As to the psychiatric disability, the examiner must be advised that actual corroboration of the claimed personal assault (e.g., by way of contemporaneous police reports, military disciplinary proceedings, etc.) is not dispositive as to the question of whether the assault occurred.  The Board is requesting that the examiner opine as to whether the examiner believes that the Veteran sustained a personal assault in service, even without corroboration of record.  For each diagnosis, the examiner must provide an opinion as to the following questions:

(a)  Based on all evidence of record, if the examiner opines that the Veteran sustained sexual assault during service, does the Veteran have PTSD related to that in-service sexual assault?

(b)  For each psychiatric disability diagnosed, is it at least as likely as not (50 percent or greater probability) that the psychiatric disability began during active service or is related to an incident of service?

(c)  Is it at least as likely as not that a psychosis manifested within one year following separation from service?

5.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




